EXHIBIT 10.76

 

ASSIGNMENT OF OWNERSHIP INTERESTS

(Autoglance LLC and Classified Rides)

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, ELITE DATA SERVICES INC., a Florida corporation (OTC:DEAC)
(hereinafter referred to as "Assignor"), hereby assigns, sets over and transfers
to ELITE DATA MARKETING LLC, a Florida limited liability company (hereinafter
referred to as "Assignee"), and a subsidiary of the Assignor, effective as of
the date hereof, (A) Assignor's ownership interest in www.classifiedride.com, an
online classified listing website, equal to an aggregate total of one hundred
percent (100%) of the ownership interest (the "ClassifiedRide Asset"), acquired
by Assignor from Baker Myers and Associates LLC, on or about January 13, 2014,
and (B) a certain amount of Assignor's ownership interest in AUTOGLANCE LLC, a
Tennessee limited liability company (the "Autoglance"), equal to an aggregate
total of fifty-one percent (51%) of the units of membership interest (the
"Autoglance Units") of Autoglance, including, but not limited to, the majority
control over all owned assets of Autoglance, acquired by Assignor from Baker
Myers and Associates LLC, on or about January 15, 2014, and

 

TO HAVE AND TO HOLD the same unto the Assignee, it respective successors and
assigns forever; and

 

Assignor does for itself, and its successors and assigns, covenant and agree
with Assignee to specifically warrant and defend title to the said ownership
interest of ClassifiedRide Asset and the Autoglance Units (collectively
hereinafter referred to as the "Assigned Ownership Interests") assigned hereby
unto the Assignee, its successors and assigns, against any and all claims
thereto by whomsoever made by or through the Assignor; and

 

Assignor does, for itself, and its successors and assigns, warrant and represent
to the Assignee that the title conveyed is good, its transfer is rightful; that
no consent or approval by any other person or entity is required, other than the
approval of board of directors of Assignor, which has already been obtained, for
the valid assignment by the Assignor to the Assignee of the Assigned Ownership
Interests referenced herein; and that the Assigned Ownership Interests are, have
been, and shall be delivered free and clear from any security interest or other
lien or encumbrance; and

 

Assignor does, for itself, and its successor and assigns, warrant and represent
to the Assignee that there are no attachments, executions or other writs of
process issued against the Assigned Ownership Interests conveyed hereunder; that
it has not filed any petition in bankruptcy nor has any petition in bankruptcy
been filed against it; and that it has not been adjudicated a bankrupt;

 

Assignor and Assignee acknowledge that the assignment and transfer of the
Assigned Ownership Interest being effected herein is pursuant to a plan of
reorganization of the corporate structure of the Assignor, in the form of a
parent and subsidiary arrangement and therefore does not create any unnecessary
tax burden on either party; and

 

Assignor does, for itself and its successors, and assigns, warrant that it will
execute any such further assurances of the foregoing warranties and
representations as may be requisite.

 



 1

 



 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of this 20th day of May, 2016.

 

 

ASSIGNOR 

 

ELITE DATA SERVICES INC.

 

    By:

/s/ Charles Rimlinger

 

 

Charles Rimlinger

 

 

Chief Executive Officer

 

 

 

 

 

ASSIGNEE  

 

ELITE DATA MARKETING LLC

 By:

/s/ Charles Rimlinger

Charles Rimlinger

Manager



 

 

2

--------------------------------------------------------------------------------